Per Curiam.
This cause having heretofore been submitted to the Court upon the transcript of the record of the decree herein, and briefs and arguments of counsel for the respective parties, and the record having been seen and inspected, and the Court being how advised of its judgment to be given in the premises, it seems to the Court that there is no error in the said decree; it is, therefore, considered, ordered and decreed by the Court that the said decree of the Circuit Court bé, and the same is hereby, affirmed, on the authority of Lainhart v. Catts, 73 Fla. 735, 75 South. Rep. 47; Bannerman v. Catts, 80 Fla. 170, 85 South. Rep. 336; Everglades Sugar & Land Co. v. Bryan, 81 Fla. 75, 87 South. Rep. 68; Berry v. Hardee, 83 Fla. 531, 91 South. Rep. 685.
Affirmed.
Taylor, C. J., and Whitfield, Ellis, Browne, West and Terrell, J. J., concur.